IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Nomination Petition of Bob     :
Bolus, a Candidate for Mayor of the   :
City of Scranton, Pennsylvania        :
                                      :   No. 340 C.D. 2021
Appeal of: Bob Bolus, Sr.             :



                                  ORDER

      AND NOW, this 21st day of April, 2021, IT IS HEREBY ORDERED that
the above-captioned opinion filed April 14, 2021, shall be designated OPINION
rather than MEMORANDUM OPINION and it shall be reported.



                               _____________________________________
                               CHRISTINE FIZZANO CANNON, Judge